Filed 2/13/14 In re Faith L. CA4/1
                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


                    COURT OF APPEAL, FOURTH APPELLATE DISTRICT

                                                  DIVISION ONE

                                           STATE OF CALIFORNIA



In re FAITH L. et al., Persons Coming
Under the Juvenile Court Law.
                                                                 D064339
SAN DIEGO COUNTY HEALTH AND
HUMAN SERVICES AGENCY,
                                                                 (Super. Ct. No. SJ12568A/B)
         Plaintiff and Respondent,

         v.

ANDREA S.,

         Defendant and Appellant.



         APPEAL from orders of the Superior Court of San Diego County, Garry G.

Haehnle, Judge. Dismissed as moot.

         Patti L. Dikes, under appointment by the Court of Appeal, for Defendant and

Appellant.

         Thomas E. Montgomery, County Counsel, John E. Philips, Chief Deputy County

Counsel, and Lisa M. Maldonado, Deputy County Counsel, for Plaintiff and Respondent.
       Andrea S. appeals orders summarily denying her petition for modification of a

visitation order under Welfare and Institutions Code section 388.1 We dismiss the appeal

as moot.

                   FACTUAL AND PROCEDURAL BACKGROUND

       In May 2011, the San Diego County Health and Human Services Agency

(Agency) initiated dependency proceedings on behalf of Faith L. and D.R. (together the

children) when their parents, Andrea S. and David R., Sr., were arrested for child cruelty

and being under the influence of narcotics. The juvenile court ordered a plan of family

reunification services for Andrea but denied them to David, who was serving a lengthy

prison sentence.

       Andrea started using drugs in 1994 when she was 12 years old. During the

reunification period, Andrea participated in inpatient and outpatient substance abuse

treatment programs but found it difficult to control her addiction to methamphetamine.

She relapsed three times, testing positive for methamphetamine, and refused to test on

other occasions. Each time she relapsed, her visitation with the children was changed

from unsupervised to supervised.

       In January 2013, the juvenile court terminated reunification services at the 18-

month review hearing and set a hearing under section 366.26. The section 366.26

hearing was continued at the Agency's request to allow them to locate a permanent

placement for the children.



1      All further statutory references are to the Welfare and Institutions Code.
                                             2
       In May 2013, Andrea filed a section 388 petition seeking unsupervised visitation

with her children. She stated she successfully graduated from Dependency Drug Court,

completed a substance abuse treatment program, and was working with a sponsor through

NA/AA to maintain her sobriety. Andrea visited the children regularly and was currently

visiting them twice a week for up to eight hours.

       On May 30, 2013, the juvenile court denied a hearing on Andrea's section 388

petition, finding there was insufficient evidence to show unsupervised visitation was in

the children's best interests.

       Andrea appealed the juvenile court's order summarily denying her section 388

petition, seeking reversal and remand with directions to the juvenile court to conduct a

full and fair evidentiary hearing to determine whether unsupervised visitation is in the

children's best interests.

       During the pendency of this appeal, Andrea filed another section 388 petition in

juvenile court. On September 4, 2013, following an evidentiary hearing, the juvenile

continued the section 366.26 hearing, reinstated family reunification services and

authorized the Agency to lift supervision of Andrea's visitation with the children,

implement overnight and weekend visitation with notice to minors' counsel, and start a

60-day trial visit with concurrence of minors' counsel.

       On this court's own motion, we took judicial notice of the September 4 minute

order and directed counsel to file letter briefs discussing whether this appeal has been

rendered moot by the subsequent modification hearing and visitation order.



                                             3
                                      DISCUSSION

       Andrea contends this appeal has not been rendered moot by the subsequent order

because an order authorizing the Agency to lift supervision requirements is not the same

as an order granting unsupervised visitation. She asserts the Agency will not interpret the

subsequent order as a directive to permit unsupervised visitation.

       "An appeal becomes moot when, through no fault of the respondent, the

occurrence of an event renders it impossible for the appellate court to grant the appellant

effective relief. [Citation.]" (In re Esperanza C. (2008) 165 Cal. App. 4th 1042, 1054;

In re Anna S. (2010) 180 Cal. App. 4th 1489, 1498.) When no effective relief can be

granted, an appeal is moot and will be dismissed. (Eye Dog Foundation v. State Board of

Guide Dogs for the Blind (1967) 67 Cal. 2d 536, 541.)

       After the juvenile court denied Andrea's request for an evidentiary hearing, she

filed another section 388 petition. The juvenile court granted an evidentiary hearing on

the second petition and resolved the matter in her favor. Andrea received all the relief

she now seeks on appeal―an evidentiary hearing on the extent of her visitation rights

with her children. A reversal of the May 2013 order denying an evidentiary hearing on

Andrea's earlier petition would be an idle act. In September, the juvenile court fashioned

a new visitation order based on the evidence it had before it at the hearing. Our decision

would not affect the outcome in a subsequent proceeding; therefore, we cannot grant

effective relief. (In re Esperanza C., supra, 165 Cal.App.4th at p. 1054; In re Anna S.,

supra, 180 Cal.App.4th at p. 1498.)



                                             4
                                   DISPOSITION

      The appeal is dismissed as moot.




                                                 McDONALD, J.

WE CONCUR:


NARES, Acting P. J.


HALLER, J.




                                         5